UNITED STATES DISTRICT COURT 1 L E D
FOR THE DISTRICT OF COLUMBIA om- 1 7 201
2
c'°'k. U.S, m -
arts mr me §§;'t¢r;c& sank;u,,¢,_.y
umb
James E. Bailey, ) ""
)
Plaintiff, )
)
v ) Civil Action No. 12-1528 (UNA)

)
)
Hamel Builder, )

) ,

Defendant. ) \\

MEMORANDUM OPINION

ln response to the Order Directing the Plaintiff to Show Cause why this case should not
be dismissed as duplicative of a recently dismissed action, the plaintiff acknowledges that "[t]he
Complaint in the instant case [is] the same as that in Civil Action No. 12-0019.” Re: Cause for
Continuing Case Bailey v. Hamel Buz`lder, Civil Action No. 12-1528; see Baz`ley v. Hamel, No.
12-0019 (ABJ) (D.D.C June 4, 2012) (dismissing action without prejudice). In dismissing the
earlier action, the Court found that the plaintiff failed to provide a basis for entering a default
judgment against the defaulted defendant and that the complaint did not allege any compensable
losses. Baz`ley, Civil Action No 12~0019 (Memorandum and Order) [Dkt. # 12].

Rather than filing a motion in the dismissed action to reopen that case and to amend the
complaint, the plaintiff initiated this new action with the same complaint and, hence, the same
defect. Based upon the Court’s finding in the earlier action that the complaint failed to allege
any compensable losses, the Court will grant plaintiffs motion to proceed in forma pauperis and

dismiss this action for failure to state a claim upon which relief may be granted. See 28 U.S.C.

§ 191 5(e)(2)(B)(ii) (requiring the Court to dismiss a complaint "at any time" it determines that

the action fails to state a claim).l  

/Uniéd States District Judge

DATE: October  z ,2012

‘ A separate Order accompanies this Memorandum Opinion.

2